Citation Nr: 0938029	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  03-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin condition, 
to include eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran has unverified service in the Army Reserve 
National Guard dating from March 1977, and has one period of 
active duty dated from November 21, 1990 to May 24, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
mild sleep apnea and mild eczema.  

The Board notes that the September 2002 rating decision also 
denied the Veteran's claim of entitlement to service 
connection for hypertension.  The Veteran perfected his 
appeal as to such issue by a February 2003 Substantive 
Appeal.  An April 2009 rating decision of the Appeals 
Management Center (AMC) granted the Veteran's claim of 
entitlement to service connection for hypertension.  Thus, 
the April 2009 action represents a full grant of the benefit 
sought as to the Veteran's claim of entitlement to service 
connection for hypertension, and the Board will confine its 
consideration to the issues set forth on the decision title 
page.

In May 2008, the Board remanded the issues of entitlement to 
service connection for sleep apnea and a skin condition, to 
include eczema, for additional development.  The file has now 
been returned to the Board for further consideration.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
Veteran's sleep apnea is unrelated to his period of active 
service or to any aspect thereof.

2.  The probative evidence of record indicates that the 
Veteran's skin condition, to include eczema, is unrelated to 
his period of active service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

2.  A skin condition, to include eczema, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In a VCAA letter dated in February 2002, before the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

A March 2006 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for sleep apnea and a skin 
condition, to include eczema, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA examination in January 2009, 
and specific opinions as to his claims of entitlement to 
service connection for sleep apnea and a skin condition, to 
include eczema, were obtained.  

In this case, the Veteran's identified and authorized post-
service treatment records relevant to the issues on appeal 
have been requested or obtained.  Accordingly, all available 
records and medical evidence have been obtained in order to 
make an adequate determination as to the issues on appeal. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA in order to 
decide the claims on appeal.  




Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  Active 
military, naval, or air service includes any period of active 
duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 
3.6(a), (d) (2008).

"Active military, naval, and air service" includes active 
duty.  In turn, "active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2008). The "Armed 
Forces" consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1 (2008). 

Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  The 
Veteran's sleep apnea and skin condition, to include eczema, 
however, are not disabilities for which service connection 
may be granted on a presumptive basis.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp 
2009); 38 C.F.R.       §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the Veteran served during wartime; however, the 
Veteran's service personnel records indicate that this 
military specialty was military police.  The Veteran's 
service personnel records are silent for awards and 
decorations indicating combat service, and the Veteran has 
not asserted that his disabilities were incurred during 
combat service.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

In support of the Veteran's claims, the Veteran's wife and a 
fellow service member offered statements dated in April 2003.  
The Veteran wife reported that she first recognized health 
problems in her husband in January 1991.  The Veteran's wife 
reported that at that time, the Veteran showed no emotion and 
experienced nightmares.  The Veteran's wife reported that 
subsequent to the Veteran's return from deployment in June 
1991, he experienced severe sleep problems, to include 
nightmares and snoring, as well as depression, anger, and 
mood swings.  The Veteran's fellow service member reported 
that the Veteran used to run daily and now he does nothing 
and is always alone.  The Veteran's fellow service member 
reported that the Veteran used to be the most aggressive 
supervisor at their civilian employment, and that he became 
someone who never came out of the office and didn't care 
anymore. 

Also in support of the Veteran's claims, the Veteran appeared 
before a Decision Review Officer (DRO) at the RO in 
Montgomery, Alabama, in April 2003.  The Board notes that it 
appears that the Veteran offered conflicting testimony as to 
his skin condition, to include eczema.  The Veteran reported 
that he did not appear at his deployment physical with signs 
of eczema, and that he first noticed the same during the 
winter of the year he returned from his deployment.  The 
Veteran also reported that he noted eczema at the time of his 
discharge physical and asked his wife to send him topical 
cream to treat his eczema during his deployment.  As to the 
Veteran's sleep apnea, he reported that his sleep apnea 
started when he first arrived in the Persian Gulf in 1991.  
The Veteran reported that he wasn't sure what was sleep apnea 
and what was just waking up in the middle of the night with 
alarms going off to put on gas masks.  The Veteran reported 
that he noticed that he couldn't sleep very well from the 
time he came home from his deployment in 1991 to attend his 
sister's funeral.     

The Board notes that the Veteran's service treatment records 
reflect examinations and treatment conducted during his 
period of active service and his period of service in the 
Army Reserve National Guard.

Reports of Physical Examination dated in January 1977, March 
1977, May 1981, February 1985, August 1989, April 1991, March 
1995, June 2000, and November 2001, are silent for a skin 
condition.  

Reports of Medical History dated in January 1977, March 1977, 
May 1981, February 1985, August 1989, November 1990, April 
1991, March 1995, June 2000, and November 2001, indicate that 
the Veteran reported that he did not have frequent trouble 
sleeping or a skin disease.  

Southwest Asia Demobilization/Redeployment Medical Evaluation 
dated in May 1991 indicates that the Veteran reported a rash, 
skin infection, or sores.  The Veteran noted that such was 
related to shaving.  The Veteran reported that he did not 
have any nightmares or trouble sleeping. 

Annual Medical Certificates dated in December 1994, November 
1995, October 1996, October 1997, January 2000, February 
2001, and May 2002, indicate that the Veteran reported that 
he did not have any medical problems as to sleep apnea or a 
skin condition, to include eczema.  

Service treatment records dated in June 2001 indicate that 
the Veteran was treated for a fungal rash on the left flank.  
The Veteran reported that such was recurrent since his 
deployment.  

An undated Cardiovascular History and Physical indicates that 
the Veteran's skin tugor was normal, without petechiae, 
jaundice, or pallor.  

The Veteran's service treatment records are negative for 
treatment or diagnoses of sleep apnea or a chronic skin 
condition, to include eczema.  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
The Veteran's instance of a skin condition related to shaving 
and his fungal rash on the left flank appear to have resolved 
normally as no further complaints, treatment, or diagnoses of 
such are of record.  Because sleep apnea and a chronic skin 
condition, to include eczema, were not diagnosed during the 
Veteran's period of active service, the Board finds that 
there was no evidence of such chronic conditions at 
separation.  38 C.F.R. § 3.303(b).

Sleep Apnea

The first indication of a clinical diagnosis of sleep apnea 
is in private treatment records dated in July 1998.  At that 
time, the Veteran underwent a sleep study and was diagnosed 
with mild sleep apnea.  During private treatment from July 
2000 to 
September 2003, the Veteran complained of chronic snoring and 
jerking for years.  The Veteran was diagnosed with a chronic 
sleep disorder.  

VA treatment records dated in March 2002 indicate that the 
Veteran complained of sleep problems, to include nightmares 
and difficulty staying asleep, since his deployment.  VA 
treatment records indicate that the Veteran underwent 
significant treatment for his service-connected posttraumatic 
stress disorder (PTSD) with hyperarousal and severe sleep 
disturbance.  

Private treatment records indicate that the Veteran underwent 
an additional sleep study in July 2004 and was diagnosed with 
obstructive sleep apnea.  The Veteran began continuous 
positive airway pressure (CPAP) treatment in August 2004.  

While the evidence of record is clear that the Veteran's 
symptomatology related to the service-connected PTSD includes 
severe sleep disturbance, there is no evidence in the 
Veteran's claims file indicating that his private physician, 
or subsequent VA treatment providers, found a relationship 
between his clinical diagnoses of mild sleep apnea or 
obstructive sleep apnea and his period of active service.

On VA Gulf War examination in May 2002, the Veteran 
complained of insomnia, nightmares, night sweats, fatigue, 
snoring, and problems staying asleep.  The Veteran reported 
that he had been told that his sleep disorder was related to 
his PTSD.  The examiner noted the Veteran's July 1998 sleep 
study and reported that results of such revealed non-
clinically significant extremely mild sleep apnea.  The 
Veteran was diagnosed with PTSD with insomnia and headaches 
and a history of clinical findings of non-clinically 
significant extremely mild sleep apnea.

On VA examination in January 2009, the Veteran reported a 
history of night sweats, peripheral swelling, daytime 
hypersomnolence, constant fatigue, nightmares, occasional 
dyspnea, snoring, and sleep disruption.  The Veteran reported 
that he used CPAP approximately 90 percent of the time.  X-
ray examination of the chest revealed unremarkable results.  
Pulmonary function testing revealed minimal obstructive lung 
defect and percentage rates of decreased air flow interpreted 
as a mild response to the bronchodilator.  The examiner 
opined that the Veteran's sleep apnea had significant effects 
on his occupation, as such caused weakness and fatigue.  The 
examiner opined that the Veteran's sleep apnea had severe 
effects on his ability to do chores, exercise, and 
participate in recreation or sports; a moderate effect on his 
ability to travel; and mild effects on his ability to shop, 
feed, bathe, dress, and groom himself, and attend to the 
wants of nature.  

The Board notes that the examiner appears to have written, at 
the time of the January 2009 VA examination report, that the 
Veteran's sleep apnea is at least as likely as not related to 
symptoms the Veteran had in service or within one year of 
service.  However, it is clear to the Board that the examiner 
meant to represent her opinion as the contrary.  The 
examiner's rationale to support her opinion was that there is 
no indication in the Veteran's claims file or treatment 
records that he was diagnosed with or experienced symptoms of 
sleep apnea prior to 1998.  The examiner noted that the 
Veteran consistently reported that he was in good health and 
denied any sleep problems subsequent to his period of active 
service in the Persian Gulf.  The examiner indicated that she 
had the opportunity to review the Veteran's claims file.  The 
Board notes that the examiner also opined that, based upon 
her review of the Veteran's claims file, there were no 
undiagnosed problems incurred in service during deployment in 
the Persian Gulf, or within one year of the same.

Skin Condition

The first indication of a clinical diagnosis of a skin 
condition, to include eczema, is in service treatment records 
dated in June 2001, during the Veteran's period of service 
with the Army Reserve National Guard.  At that time, 
approximately 10 years subsequent to the Veteran's period of 
active service, the Veteran was treated for a fungal rash on 
the right flank.  

VA treatment records dated in March 2002 indicate that the 
Veteran complained of a chronic rash since his deployment.  
The Veteran was diagnosed with a rash of the buttocks and 
legs, and such diagnosis was continued in his VA treatment 
records, with notation of prescription cream, from March 2002 
to the present.  

On VA Gulf War examination in May 2002, the Veteran 
complained of a rash on the buttocks and back of the legs 
since his deployment.  The Veteran reported that he used 
topical cream for his rash, characterized by itching and 
occurring three or four times annually, without seasonal 
relation.  Physical examination revealed mild eczematous rash 
on the buttocks and posterior thighs, without disfiguring 
scars or lesions.  The Veteran was diagnosed with mild eczema 
of the buttocks and posterior thighs.  

On VA examination in January 2009, the Veteran complained of 
an intermittent non-specific skin rash, characterized by dry 
patches, since 1991.  The Veteran reported that he used 
topical creams daily.  The examiner noted that neither of the 
Veteran's topical creams were corticosteroid or 
immunosuppressive.   Physical examination revealed a few flat 
scattered hyper-pigmented spots on the chest and legs.  The 
examiner noted that the affected areas consisted of less than 
five percent of the Veteran's surface area, and that his 
exposed areas, to include the head, face, neck, and hands, 
were not affected.  The examiner noted the absence of acne, 
chloracne, scarring, or disfigurement.  The Veteran was 
diagnosed with recurrent dermatitis.  

As the time of the January 2009 VA examination, the examiner 
opined that she could not relate the Veteran's recurrent 
dermatitis to his in-service symptoms without resorting to 
mere speculation.  The examiner reasoned that the Veteran's 
recurrent dermatitis was diagnosed after his period of active 
service, and that the Veteran denied having a skin condition 
at the time of his November 2000 and April 1991 Reports of 
Medical History.  The examiner indicated that she had the 
opportunity to review the Veteran's claims file.  The Board 
notes that the examiner also opined that, based upon her 
review of the Veteran's claims file, there were no 
undiagnosed problems incurred in service during deployment in 
the Persian Gulf, or within one year of the same.

Conclusion

The evidence of record reflects that the first notation as to 
sleep apnea is dated in July 1998, seven years after 
separation from the Veteran's period of active service.  The 
evidence of record reflects that the first notation as to a 
skin condition, to include eczema, is dated in June 2001, ten 
years after separation from the Veteran's period of active 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although the Veteran is certainly competent to state that he 
experienced sleep apnea and a skin condition, to include 
eczema, during his deployment in the Persian Gulf and since 
the time of his period of active service, the Board does not 
find his contentions to be credible.  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  There is simply no 
probative evidence corroborating the Veteran's statements.  
It is significant that at the time of his above-described 
Reports of Medical History and Annual Medical Certificates, 
the Veteran did not report any frequent difficulty sleeping 
or a skin condition, with the exception of his May 1991 
report of a skin rash related to shaving.  It is also 
significant that examiners did not find evidence of a skin 
condition or symptoms of sleep apnea.  As such, the Board 
finds that the Veteran's statements made contemporaneous to 
his period of active service and his period of Army Reserve 
National Guard service as to whether he experienced frequent 
trouble sleeping or a skin condition more probative than the 
statements of the Veteran, and his wife and fellow service 
member, made many years after service, and in relation to a 
claim for monetary benefits.

In this case, service connection is not warranted on a direct 
basis.  The most probative evidence of record does not 
establish that the Veteran's sleep apnea or skin condition, 
to include eczema, were incurred in or aggravated by his 
period of active service.  Also, as discussed above, the 
Veteran's sleep apnea and skin condition, to include eczema, 
are not disabilities for which service connection may be 
granted on a presumptive basis.  Thus, service connection in 
this case on a presumptive basis is not warranted.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There 
is no clinical evidence of treatment for sleep apnea or a 
chronic skin condition, to include eczema, during the 
Veteran's period of active service.  There is also no 
evidence establishing a medical nexus between the Veteran's 
active service and his sleep apnea and skin condition, to 
include eczema.  Thus, service connection for such is not 
warranted.




(CONTINUED ON THE NEXT PAGE)



In sum, the weight of the probative evidence demonstrates 
that the Veteran's sleep apnea and skin condition, to include 
eczema, are not related to his service or to any incident 
therein.  As the Board finds that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for sleep apnea and a skin condition, to include 
eczema, the "benefit of the doubt" rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for a skin condition, to include eczema, 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


